Case 9:18-cv-80176-BB Document 590 Entered on FLSD Docket 06/19/2020 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

                plaintiffs,
  v.                                                                 Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

                defendant.
                                                       /

           PLAINTIFFS’ NOTICE OF FILING REDACTED DEPOSITION DESIGNATIONS

                In accordance with the Court’s Order granting Plaintiffs’ Motion to Seal (ECF No. [587, the

  “Order”), Plaintiffs attach to this notice redacted copies of the depositions filed under seal on June

  15, 2020. Pursuant to that Order, Plaintiffs conferred with the Defendant and the third parties that

  have designated their transcripts confidential prior to this filing.

                Accordingly, the Plaintiffs are filing the following depositions designations1:

       •    Jonathan Warren (Ex. 1)
       •    Jamie Wilson (Ex. 2)
       •    Don Lynam (Ex. 3)
       •    Ramona Watts (Ex. 4)
       •    Gavin Andresen (Ex. 5-6)
       •    Jimmy Nguyen (Ex. 7-8)
       •    Deborah Kobza (Ex. 9)
       •    Craig Wright (Ex. 10-13)
       •    Lynn Wright (Ex. 14)
       •    Andrew O’Hagan (Ex. 15)
       •    Robert Radvanovsky (Ex. 16)
       •    Declaration of Brendan Sullivan (Ex. 17)



            1
         The deposition designations of the Confidential Third Person identified in Plaintiffs’
 Motion to Seal (ECF No. [585]) remains under seal.
Case 9:18-cv-80176-BB Document 590 Entered on FLSD Docket 06/19/2020 Page 2 of 2




  Dated: June 19, 2020                  Respectfully submitted,

                                        s/ Velvel (Devin) Freedman
                                        Velvel (Devin) Freedman, Esq.
                                        ROCHE CYRULNIK FREEDMAN LLP
                                        200 S. Biscayne Blvd.
                                        Suite 5500 Miami, Florida 33131
                                        vel@rcfllp.com
                                        nbermond@rcfllp.com

                                        Kyle W. Roche, Esq.
                                        Joseph M. Delich, Esq.
                                        ROCHE CYRULNIK FREEDMAN LLP
                                        99 Park Avenue, 19th Floor
                                        New York, New York 10016
                                        kyle@rcfllp.com
                                        jdelich@rcfllp.com

                                        Andrew S. Brenner, Esq.
                                        BOIES SCHILLER FLEXNER LLP
                                        100 SE 2nd Street, Suite 2800
                                        Miami, Florida 33131
                                        abrenner@bsfllp.com

                                        Counsel to Plaintiffs Ira Kleiman as
                                        Personal Representative of the Estate of
                                        David Kleiman and W&K Info Defense Research, LLC

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 8, 2020, a true and correct copy of the foregoing was filed
 with CM/ECF, which caused a copy to be served on all counsel of record.


                                                  /s/ Velvel (Devin) Freedman
                                                  Velvel (Devin) Freedman
